Citation Nr: 1719572	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for hypertension, to include as due to sinus arrhythmia.

3.  Entitlement to service connection for nerve impairment, bilateral upper extremities, to include as due to bilateral arthritis of the wrists.

4.  Entitlement to a compensable rating for sinus arrhythmia (claimed as hole in heart valve), currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The February 2010 rating decision incorrectly referred to "criteria to reopen your claim" in the service-connection analysis of the Veteran's hypertension claim.  The rating decision nonetheless undertook a service-connection analysis.  Furthermore, the May 2011 statement of the case (SOC) and May 20016 supplemental statement of the case (SSOC) did not analyze the Veteran's hypertension claim as a request to reopen a previously denied claim.  Therefore the Veteran has not been prejudiced by the RO's reference to "criteria to reopen."

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

All the issues on the title page with the exception of the claim of entitlement to an increased rating for sinus arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire claim period, the Veteran's sinus arrhythmia is not manifested by permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.


CONCLUSION OF LAW

The criteria for a compensable rating for sinus arrhythmia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.104, Diagnostic Code (DC) 7010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of the VCAA have been met in this case.

VCAA notice letters were sent to the Veteran in June 2009 and July 2009.  The Veteran was notified of the information and evidence needed to substantiate and complete a claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the evidence of record includes service treatment records, private treatment records, VA treatment records, and statements of the Veteran.


The Veteran underwent VA examinations in December 2009 and March 2016.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical history and claims folder, documented his current medical conditions, and rendered diagnoses supported by a rationale.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007).

Increased rating for sinus arrhythmia

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the schedule for rating disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Board's must evaluate the assembled evidence.  See 38 U.S.C.A. § 7104(a) (2016).  All information and lay and medical evidence of record in a case will be considered.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Veteran asserts that he is entitled to a compensable rating for sinus arrhythmia.  See Veteran's claim of April 2009.  The Veteran's sinus arrhythmia is rated as noncompensable (0 percent rating) under Diagnostic Code 7099-7010.  See 38 C.F.R. § 4.104 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2016).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A higher and maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

Based on a review of the record, the Board finds that a compensable evaluation for the Veteran's sinus arrhythmia is not warranted.  The medical reports of record do not show evidence of permanent atrial fibrillation or any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at any time during the claim period, including the one-year period prior to receipt of the Veteran's claim for increase.

A VA treatment record of February 2009 indicates marked sinus bradycardia and an abnormal ECG.  The clinician found "no significant change" in comparison to an ECG of January 2009.  A VA treatment record of March 2009 documents a "baseline sinus rhythm of HR 56- 70 bpm.  Noted symptoms were: "Routine Testing and 2 episodes of fast heart rhythm c/w sinus rhythm (Hr 103 bpm).  Sinus tachycardia noted with max HR of 123 bpm.  No other evidence of SVT noted in this test.  Clinical correlation is needed."

The Veteran underwent a VA examination for arrhythmias in December 2009.  The Veteran reported experiencing episodes of palpitations approximately five times per day and lasting for several minutes.  He said they are occasionally accompanied by sensations of dizziness, which he "described as presyncope occasionally also accompanied by symptoms of chest pain and diaphoresis."  The examiner noted that testing with a Holter monitor in August 2009 showed mild sinus tachycardia rhythm.  The Veteran's stress-testing and echocardiograph were normal.  He had no syncopal episodes, orthopnea, or paroxysmal nocturnal dyspnea.  The Veteran's event monitor interpretation from March 2009 indicated a 30-day event monitor baseline rhythm sinus rate of between 56 and 70.  According to the examiner, the symptoms, routine testing, and two episodes of fast heart rhythm were consistent with sinus rhythm.  The Veteran s stress-testing of April 2009 showed a normal left ventricular ejection fraction at 68 percent.  There was "no evidence of reversible ischemia or significant scar and mildly dilated left ventricle."  See December 2009 VA examination report.

The Veteran underwent a VA examination for heart conditions in March 2016.  It was noted that the Veteran has cardiac arrhythmia, specifically bradycardia.  In the examiner's opinion, the Veteran has no functional impairments related to his sinus arrhythmia.  The examiner noted that the Veteran does not have ischemic heart, myocardial infarction, a heart valve condition, infectious heart conditions, or pericardial adhesions.  Continuous medication is not required for control of the heart.  Furthermore, the Veteran has not had a surgical or non-surgical procedure for the treatment of his heart condition, and there have been no hospitalizations for the treatment of heart conditions.  Upon physical examination, the Veteran's heart rate was 60.  The rhythm was regular.  The point of maximal impact was the 5th intercostal space.  The heart sounds, peripheral pulses, and auscultation of the lungs were normal, and there were no jugular-venous distension or peripheral edema.  In the examiner's opinion, the Veteran has no functional impairments related to his sinus arrhythmia.  See March 2016 VA examination report.

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report that he has feelings of palpitations and chest pain.  His statements with respect to the severity of his heart disorder are not entitled to probative weight, however, because the Veteran is not competent to assess the severity of his bradycardia.  In this case, the applicable diagnostic code requires documentation of episodes by ECG or Holter monitor.

The Board has considered whether the Veteran's sinus arrhythmia can be rated under another diagnostic code.  In light of the diagnosis of cardiac arrhythmia, Diagnostic Code 7010 (for supraventricular arrhythmias) is the most appropriate diagnostic code for rating the Veteran's service-connected heart disability.  As the Veteran does not have ventricular arrhythmia, DC 7011 would not be appropriate.

The Veteran's symptoms were consistent throughout the period on appeal.  Therefore a staged rating is not warranted.

A preponderance of the evidence is against finding permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.


ORDER

Entitlement to a compensable rating for sinus arrhythmia is denied.


REMAND

The Veteran is claiming entitlement to service connection for hypertension, and for nerve impairment of the bilateral upper extremities.  In connection with the claims, VA arranged for the Veteran to undergo VA examinations in 2009 to determine the disorders were etiologically linked to the Veteran's active duty service.  

A review of the 2009 VA examination reports and January 2010 addendums reveals the examination reports are deficient.  The examination reports indicate that the Veteran has hypertension and carpal tunnel syndrome of the extremities which were not linked to the Veteran's active duty service.  Significantly, no rationale was provided for why it was determined that there was no etiologic link.  Without a rationale, the Board is unable to determine the probative value of the opinions.  A remand is required to obtain the required rationales.  

The issue of entitlement to TDIU is inextricably intertwined with the service connection claims being remanded.  As such, it too must be remanded to allow for the development set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiners who conducted the December 2009 VA arrhythmias and the December 2009 peripheral nerves examinations and request that they prepare addendums to the examination reports which address the following:

	The examiners must provide rationales for why they determined that the Veteran did not have carpal tunnel syndrome and hypertension which was due to active duty service.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiners to provide the addendum information.  If the requested opinions cannot be provided without another examination of the Veteran this should be scheduled.  

If either examiner who conducted the December 2009 VA arrhythmias and/or  the December 2009 peripheral nerves examinations is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the opinions requested above.  The report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all pertinent evidence and legal authority 

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


